In the
 United States Court of Appeals
              For the Seventh Circuit
                       ____________

No. 07-3022
RANDY GEORGE,
                                             Plaintiff-Appellant,
                              v.

ROGER WALKER, SHELTON
FREY, Warden, RICHARD
BARD, et al.,
                                          Defendants-Appellees.
                       ____________
          Appeal from the United States District Court
             for the Southern District of Illinois.
            No. 05 C 4181—J. Phil Gilbert, Judge.
                       ____________
       ARGUED MAY 27, 2008—DECIDED JULY 22, 2008
                       ____________


 Before ROVNER, WILLIAMS and SYKES, Circuit Judges.
  ROVNER, Circuit Judge. Randy George sued a number
of State employees individually and in their official
capacities under 42 U.S.C. § 1983, alleging that they
violated his First Amendment rights when they failed to
offer him the position of Business Administrator at the
Tamms Correctional Center because of his affiliation
with the Republican party. The district court granted
summary judgment in favor of all of the defendants
because George failed to produce any evidence that his
2                                               No. 07-3022

political affiliation was a motivating factor in the deci-
sion not to hire him. We affirm.
  George has long been active in the Republican party
in Illinois. He served as the First Circuit Court Clerk as a
Republican from 1993 to 2000, and he was the chairman
of the Pulaski County Republican Party. George began
working for the Illinois Department of Corrections
(“IDOC”) in February 2000, as an Administrative Assist-
ant I at the Tamms Correctional Center. On January 10,
2003, he was promoted to the position of Business Ad-
ministrator at Tamms, a promotion that was scheduled
to go into effect on January 16, 2003. On January 13, 2003,
a Democratic governor took office, ending twenty-six
consecutive years of Republican rule. On January 14,
the new governor implemented a hiring freeze, and
George’s promotion did not take effect. In October of
that same year, IDOC requested that the governor waive
the executive order implementing the hiring freeze in
order to fill the still-open position of Business Administra-
tor. The request was approved and in December, inter-
ested persons were invited to apply through a job
posting. Six individuals applied, including George, but
no one was hired at that time.
  In early 2004, IDOC implemented a structural reor-
ganization, and eliminated several positions due to a lack
of funds. George’s Administrative Assistant job was
among those eliminated, and on June 30, 2004, George lost
his job at Tamms. IDOC’s hiring policy gave internal
candidates priority over external candidates, but at the
time the position was eventually filled, George was no
longer an internal candidate. For external applicants,
IDOC gave qualified veterans preference over qualified
non-veterans. George is not a veteran. On October 12,
No. 07-3022                                                     3

2004, the Business Administrator position was filled by a
qualified external applicant, a woman who was a
veteran of the armed forces. The record does not reveal
the political affiliation, if any, of the veteran who was
hired.
  George sued a number of Illinois state employees
under 42 U.S.C. § 1983, alleging that they retaliated
against him because of his political affiliation when
they failed to hire him to the post of Business Admin-
istrator.1 The district court granted summary judgment
in favor of the defendants because George failed to
present evidence that his political affiliation played any
part in the decision not to hire him. George argued that
he was qualified for the position and the delay in hiring
until after he was laid off gave rise to an inference that
retaliation was a motivating factor in the decision. The
court dismissed this argument as an example of the
logic fallacy “post hoc, ergo propter hoc,” or “after this,
therefore because of this.” George contended only that
the position was filled shortly after he, a qualified Re-
publican, was laid off (thus losing his advantage as an
internal candidate), and therefore he was not hired be-
cause he is a Republican. After rejecting this non-starter,
the court also found that even if George could demon-
strate a prima facie case, he could not show that the de-
fendants’ stated, non-retaliatory reasons for not hiring
him were a pretext for their true motivations. The court


1
   George initially claimed two other acts of retaliation, namely
his termination and the failure to offer him the position of
Administrative Assistant II. The only allegedly retaliatory act at
issue in the appeal is the failure to hire him for the Business
Administrator vacancy.
4                                                 No. 07-3022

therefore granted judgment in favor of all of the defen-
dants. George appeals.
  On appeal, George maintains that there is sufficient
evidence from which a jury could conclude that the
failure to place him in the Business Administrator posi-
tion before he was laid off from the Administrative Assis-
tant job was retaliation for his political activities. He
points to a need that the position be filled, his qualifica-
tions, his well-known affiliation with the Republican
party, and the timing of the decision as evidence of re-
taliation. He also asserts that the district court erro-
neously required him to demonstrate that the defend-
ants’ stated reasons for their hiring decision were a
pretext in order to survive the motion for summary
judgment. Our review is de novo. Darst v. Interstate Brands
Corp., 512 F.3d 903, 907 (7th Cir. 2008); Global Relief Found.,
Inc. v. New York Times Co., 390 F.3d 973, 981 (7th Cir. 2004);
Jackson v. Illinois Medi-Car, Inc., 300 F.3d 760, 764 (7th
Cir. 2002). Summary judgment is appropriate when there
is no genuine issue as to any material fact and the
moving party is entitled to judgment as a matter of law.
Fed. R. Civ. P. 56(c). We view the record in the light most
favorable to the non-moving party and draw all reason-
able inferences in that party’s favor. Global Relief, 390 F.3d
at 981.
  To make out a prima facie case of First Amendment
retaliation, George must present evidence that: (1) his
speech was constitutionally protected; (2) he has suf-
fered a deprivation likely to deter free speech; and (3) his
speech was at least a motivating factor in the employer’s
action. Massey v. Johnson, 457 F.3d 711, 716 (7th Cir. 2006);
Mullin v. Gettinger, 450 F.3d 280, 284 (7th Cir. 2006); Spiegla
v. Hull, 371 F.3d 928, 942 (7th Cir. 2004). The only ele-
No. 07-3022                                                   5

ment of that claim at issue in George’s appeal is whether
his speech was a motivating factor in the failure to hire
him into the position of Business Administrator. “A
‘motivating factor does not amount to a but-for factor or
to the only factor, but is rather a factor that motivated
the defendant’s actions.’ ” Mullin, 450 F.3d at 284
(quoting Spiegla, 371 F.3d at 942). Once a plaintiff demon-
strates that an improper purpose was a motivating
factor in the decision, the burden shifts to the defendant
to show that the same decision would have been made
in the absence of the protected speech. Massey, 457 F.3d
at 717; Mullin, 450 F.3d at 284-85. If the defendant carries
that burden, the plaintiff must then demonstrate that the
defendant’s proffered reasons for the decision were
pretextual and that retaliatory animus was the real
reason for the decision. Massey, 457 F. 3d at 717.2
  George relies largely on what he characterizes as the
suspicious timing of the hiring decision, and so we
recount that time line here: in January 2003, a new Demo-
cratic governor ordered a hiring freeze that prevented
George’s promotion from going into effect.3 In October


2
  George fails to make out a prima facie case of First Amend-
ment retaliation, but we note these additional steps to answer
George’s claim that the district court improperly required him
to show that the defendants’ reasons for not hiring him were
pretextual. The district court found that even if George had
presented a prima facie case of retaliation, he could not demon-
strate that the defendants’ stated reason for hiring someone
else, namely, the preference for veterans, was pretextual.
There was no error in taking that path through the analysis.
3
  George does not claim that the hiring freeze itself was in
retaliation for his affiliation with the Republican party. He
                                                 (continued...)
6                                                No. 07-3022

2003, IDOC requested that the governor lift the hiring
freeze in order to fill the Business Administrator posi-
tions open at six different prisons. The governor agreed
and the Tamms position was posted in December 2003.
George and five other candidates applied for the position
at Tamms but none of the applicants were hired. In
June 2004, IDOC laid off certain employees, including
George. A few months later, IDOC again posted the Tamms
Business Administrator position, and no internal candi-
dates applied. When the position was then posted exter-
nally, George once again applied. In October 2004, IDOC
hired a qualified veteran as the new Business Administra-
tor.
   A plaintiff may demonstrate improper motive with
evidence that the adverse decision “took place on the
heels of protected activity.” Mullin, 450 F.3d at 285 (quoting
Dey v. Colt Constr. & Dev. Co., 28 F.3d 1446, 1458 (7th Cir.
1994)). But “the fact that a plaintiff’s protected speech
may precede an adverse employment decision alone
does not establish causation.” Mullin, 450 F.3d at 285. In
January 2003, when a Democratic governor took office,
George, by his own admission, was already well known
as a Republican, and it is his affiliation with the Repub-
lican party that is the basis for his claim of retaliation.
More than twenty months passed between the time that
his political affiliation was known and the hiring deci-
sion was made. George has nothing other than this rather
attenuated sequence of events to establish improper
motive. The inference that protected speech was the


3
  (...continued)
claims only that the much later decision not to hire him into
the same position was motivated by a retaliatory animus.
No. 07-3022                                               7

motive for an adverse employment decision weakens as
the time between the protected expression and the
adverse action increases, and additional proof of a nexus
is required. Mullin, 450 F.3d at 285; Oest v. Illinois Dep’t
of Corr., 240 F.3d 605, 616 (7th Cir. 2001). A twenty-
month gap between speech and action is too long to
support an inference of a causal connection between the
two in the absence of any other evidence of improper
motive. Mullin, 450 F.3d at 285 (the nearly two-year time
gap between a letter and an adverse action is too attenu-
ated to provide evidence that the letter motivated the
adverse action).
  George has no other evidence that his political affilia-
tion was the motive for IDOC’s failure to hire him as
the Business Administrator. He complains that the de-
fendants have provided no good explanation for the
lengthy delay in filling the position, but they are under
no obligation to do so unless George has first made out
a prima facie case, and he has not. The timing of the
hiring decision no more proves the defendants were
motivated by political bias than that they were
motivated by gender bias or some other kind of bias. At
most, George has shown that someone did not want to
hire him, but he has not provided evidence telling us
why, and has produced literally no evidence of an im-
proper reason. In the absence of evidence to support an
inference of politically-motivated bias, the district court
was correct to grant judgment in favor of the defendants.
                                                AFFIRMED.




                   USCA-02-C-0072—7-22-08